IN THE COURT OF APPEALS OF IOWA

                                   No. 20-1208
                               Filed April 14, 2021


EDDIE CHARLES RISDAL,
     Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Story County, James C. Ellefson,

Judge.



      Eddie Risdal appeals the summary dismissal of his most recent application

for postconviction relief challenging his 1986 convictions. AFFIRMED.




      Richard Hollis, Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Louis S. Sloven, Assistant Attorney

General, for appellee State.



      Considered by Bower, C.J., May, J., and Potterfield, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2021).
                                         2


BOWER, Chief Judge.

      Eddie Risdal appeals the summary dismissal of his most recent application

for postconviction relief challenging his 1986 convictions for second-degree and

third-degree sexual abuse. The convictions were affirmed on appeal. See State

v. Risdal, 404 N.W.2d 130, 134 (Iowa 1987).

      In a December 14, 2000 order in the underlying criminal case, the district

court wrote:

              [Risdal] has filed eight actions for postconviction relief, in
      addition to various motions filed in the criminal cases, which have
      been dismissed. His first application for postconviction relief,
      No. 33733, which raised a number of issues including ineffective
      assistance of counsel, was filed on April 19, 1989. A trial was held.
      [Risdal] was personally present and was represented by a court-
      appointed attorney. After addressing each issue in its order, the
      court denied relief and dismissed the application. The dismissal was
      affirmed by the supreme court on June 21, 1991. [Risdal v. State,
      No. 90-0850, 473 N.W.2d 208 (Iowa May 16, 1991) (unpublished
      opinion)].
              In dismissing the second application for postconviction relief,
      No. 34648, the court found that the accusations presented in the
      application “are attempts to relitigate issues previously determined
      and do not constitute new matters or grounds for revocation under
      Iowa Code chapter 602.”
              In Case No. 35246, the court observed that all the grounds in
      the application for postconviction relief were previously raised and
      fully presented in the first postconviction relief action. Dismissing the
      application, the court stated that the decision in the previous case is
      res judicata “and shall not again be considered by the court.”
              After a hearing on the fourth application, No. 35581, the court
      dismissed the action on the basis that the application was without
      merit and no purpose would be served by further proceedings. The
      applicant was given an opportunity to respond to the court’s intention
      to dismiss. However, the applicant “failed to raise any issue that
      warrants reconsideration or review” of the court’s intention to dismiss
      the application. The supreme court concluded the appeal was
      frivolous and dismissed the appeal on April 5, 1995.
              In the order dismissing the fifth application, No. 36495, the
      court found that the petition was barred by the three-year limitation
      [period] for postconviction relief applications, and no justification for
      the extension of the limit existed. The court specifically stated that
                                         3


       the petition was frivolous. The supreme court affirmed dismissal of
       the application and stated, “Risdal’s practice of raising the same
       issues in repeated postconviction proceedings is tantamount to an
       abuse of the legal process.” Risdal v. [State, No. 95-0300,] 554
       N.W.2d 897 (Iowa July 1, 1996) (unpublished opinion).
              The court dismissed the sixth action, No. 36749, for several
       reasons. The statute of limitations on postconviction relief had run;
       the allegations of conspiracy had been addressed in a previous
       action and found frivolous; and [Risdal] did not have a right to attend
       a sex offender program. On appeal, the supreme court decided that
       the holding affirming dismissal of the fifth postconviction relief
       application applied—that the issues presented had previously been
       raised and rejected. [Risdal v. State, No. 96-173, 560 N.W.2d 32
       (Iowa Dec. 30, 1996) (unpublished opinion).]
              In dismissing the seventh application, No. 37458, the court
       noted that [Risdal] had filed numerous applications for relief which
       related to the same issues presented. Appeals of the orders
       dismissing the seventh and eighth applications, No. 37079, were
       dismissed for lack of prosecution.

       Risdal later filed another application, which was summarily dismissed. On

appeal, Risdal argued his action should not be barred by the three-year limitation

period, asserting “that on August 29, 2017, he first became aware that the State

deprived him of his Sixth Amendment right to confront the victims in his underlying

criminal trial, and he filed his application within three years of that discovery.”

Risdal v. State, No. 17-1787, 2019 WL 478234, at *2 (Iowa Ct. App. Feb. 6, 2019).

This court denied his appeal.      Id. (“Risdal’s application was properly denied

because he filed his application beyond the three-year statute of limitations for

[postconviction-relief] claims and the exception to the statute of limitations does

not apply.”).

       Risdal challenged his convictions in another PCR application in 2018, which

was again summarily dismissed by the district court because “the application did

not ‘allege[ ] a ground of fact or law that could not have been raised within the

applicable time period for collateral review as set forth in Iowa Code [section]
                                          4

822.3.’” Risdal v. State, No. 19-0793, 2020 WL 1879588, at *1 (Iowa Ct. App. Apr.

15, 2020). This court affirmed:

               The postconviction court did not err in concluding that Risdal’s
        claims were either raised before, as counsel conceded in his rule
        1.904 motion, or did not allege a new ground of fact or law. Risdal
        said as much at the postconviction hearing, testifying that the claims
        arose in 1985 or 1986, at or before trial.

Id. at *2.

        On March 4, 2020, while the 2018 PCR dismissal was on appeal, Risdal

filed this PCR application asserting he discovered in 2019 the sentencing order

submitted in the record on appeal “is fraud.” He alleges “either the assistant

attorney general or the Story County court clerk . . . . recently typed up the

sentencing order & signed [the presiding judge’s name] . . . to gain advantage on

the PCR.”1 He also asserted the criminal trial transcript had been improperly

altered.

        The district court gave notice it intended to dismiss the application because

Risdal’s allegation of fraud “appears to be a transparent attempt to evade the

statute of limitations without any real basis” and his claim that the trial transcript

was improperly altered “is a claim he has been making in one form or another for

decades.” The court granted Risdal time to respond. Risdal missed the deadline,

but the court held a hearing when Risdal asserted he had not received notice of

the filing. After a hearing, the court dismissed the application, finding “[a]ll of Mr.

Risdal’s complaints are either time barred or have been decided previously.”


1This court has reviewed the sentencing order in the underlying criminal pleadings
and the one submitted on appeal in No. 19-0793—they are identical. Risdal does
not state what was “fraud[ulent]” or what advantage he alleged the State was to
gain.
                                          5


       Risdal appealed, and counsel was appointed.

       We review a district court’s decision dismissing a PCR application on the

ground it is untimely for the correction of errors at law. Harrington v. State, 659

N.W.2d 509, 519 (Iowa 2003). On constitutional issues, however, our review is de

novo. Rhiner v. State, 703 N.W.2d 174, 176 (Iowa 2005).

       We have reviewed the record and considered all of counsel’s arguments.

Finding no error or constitutional infirmity, we affirm. See Fuhrmann v. State, 433

N.W.2d 720, 722–23 (Iowa 1988) (finding the trial court did not commit reversible

error by failing to appoint counsel and dismissing applicant’s request for

postconviction relief when the application was facially barred by the three-year

statute of limitations in Iowa Code section 822.3); see also Francis v. State, No. 19-

0789, 2021 WL 594214, at *4 (Iowa Ct. App. Feb. 3, 2021). We affirm.

       AFFIRMED.